         Case 1:20-cr-10271-DPW Document 105 Filed 07/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
              v.                    )
                                    )                         No. 20-CR-10271
CEDRIC CROMWELL and                 )
DAVID DEQUATTRO,                    )
            Defendants              )
                                    )
____________________________________)

JOINT REQUEST TO REVISE ORDER SETTING CRIMINAL JURY TRIAL (DKT. 93)

       The Government and Defendants jointly request that this Honorable Court consider revising

its Order Setting Criminal Jury Trial (Dkt. 93) as follows:

       1. As to Paragraph 5 (Jencks deadline), to change the date from Monday, August 9, 2021,

           to Monday, July 19, 2021.

       2. As to Paragraph 7(b) (government’s exhibit list and copies of exhibits), to change the

           date from Monday, August 23, 2021, to Wednesday, July 21, 2021.1

       3. As to Paragraph 8 (defendants’ exhibit list and copies of exhibits), to change the date

           from Wednesday, August 25, 2021, to Monday, July 26, 2021.2

       4. As to the deadline for defendants’ expert disclosures (Doc. No 23 (6)) to change the date

1
 The government anticipates that, based on information it learns during trial preparation, it may
add or subtract exhibits from its list after July 21, 2021.
2
 The defense similarly anticipates that it may as a result of trial preparation add or subtract
exhibits from its list after July 26, 2021.

                                                  1
        Case 1:20-cr-10271-DPW Document 105 Filed 07/09/21 Page 2 of 2




          from 21 days before trial (August 17, 2021) to Friday July 23, 2021. The government

          does not intend to call any experts.


                                                     Respectfully Submitted,

NATHANIEL R. MENDELL                                 DAVID DEQUATTRO
Acting United States Attorney                        By His Attorney,

By: /s/ Christine Wichers                            /s/ Martin G. Weinberg
Christine Wichers                                    Martin G. Weinberg, Esq.
Assistant U.S. Attorney                              Mass. Bar No. 519480
                                                     20 Park Plaza, Suite 1000
                                                     Boston, MA 02116
                                                     (617) 227-3700
                                                     owlmgw@att.net


                                                     CEDRIC CROMWELL
                                                     By His Attorney,

                                                     /s/ Timothy R. Flaherty
                                                     Timothy R. Flaherty
                                                     Flaherty Law Offices
                                                     699 Boylston Street, 12th Floor
                                                     Boston, MA 02116
                                                     (617) 227-1800



Dated: July 9, 2021




                                                 2
